                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,

      v.                                           Case No. 18-CR-62 (PP-DEJ)

BRIAN L. GANOS, SONAG COMPANY, INC.,
MARK F. SPINDLER, AND NUVO CONSTRUCTION CO., INC.,

                    Defendants.


           MOTION FOR ORDER TO SHOW CAUSE FOR CONTEMPT




      Brian L. Ganos, by counsel, moves this court for an Order to show cause

why James Hubbell, Linda Hubbell, and LRPT should not be held in contempt for

failing to make a return on the subpoenas, which were returnable on June 14, 2019.

In support of this motion, Brian L. Ganos relies on Brian Ganos’s Brief in Reply to

Lori Michaud’s and LJM Accounting Services’ Motion to Quash Rule 17(c)

Subpoenas and In Support of His Motion to Enforce Subpoenas Authorized by

This Court (redacted version filed ECF # 189-1, filed under seal ECF # 190), the

Affidavit of Stephen P. Hurley (redacted version filed ECF # 189-2, filed under seal

ECF # 190), and Exhibit A (ECF # 189-3, filed under seal ECF # 190).




           Case 2:18-cr-00062-PP Filed 06/26/19 Page 1 of 2 Document 191
      WHEREFORE, Brian L. Ganos respectfully requests that this Court grant

the relief requested.

      Dated this 26th day of June, 2019.

                                     Respectfully submitted,

                                     BRIAN L. GANOS, Defendant

                                     Electronically signed by Stephen P. Hurley
                                     Stephen P. Hurley
                                     Wisconsin Bar No. 1015654
                                     HURLEY BURISH, S.C.
                                     33 E. Main Street, Suite 400
                                     Madison, Wisconsin 53703
                                     [608] 257-0945
                                     shurley@hurleyburish.com




                                       -2-

        Case 2:18-cr-00062-PP Filed 06/26/19 Page 2 of 2 Document 191
